“[A]n appeal will be considered moot unless the rights of the parties will be directly affected by the determination of the appeal and the interest of the parties is an immediate consequence of the judgment” (Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714 [1980]). Since the extension of notice of mechanic’s lien would have expired on August 8, 2007 (see Lien Law § 17), the parties’ rights would not be affected by a decision and order reinstating the extension of notice of mechanic’s lien. Thus, this appeal has been rendered academic (see Matter of Fullerton Land Dev. v Meyer, 292 AD2d 607 [2002]). Moreover, this case does not warrant invoking the exception to the mootness doc*699trine (see Matter of Hearst Corp. v Clyne, 50 NY2d at 714-715). Skelos, J.P., Fisher, Covello and Eng, JJ., concur.